Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 14, 2009                                                                                                Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  137607(50)                                                                                                             Justices




  CHARLES ALLEN and LISA ALLEN,
           Plaintiffs-Appellees,
                                                                    SC: 137607
  v                                                                 COA: 275797
                                                                    Oakland CC: 2005-070739-NI
  BLOOMFIELD HILLS SCHOOL DISTRICT,
             Defendant-Appellant.
  _______________________________________

         On order of the Chief Justice, the motion by plaintiffs-appellees for extension of
  time for filing their supplemental brief is considered and, it appearing the brief was filed
  August 11, 2009, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 14, 2009                     _________________________________________
                                                                               Clerk